ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --

)

)
_ ) ASBCA N°' 60315

)

)

Under Contract No. HTC71 l-l4-D-R033

APPEARANCE FOR THE APPELLANT: _

President
APPEARANCES FOR THE GOVERNMENT: Jeffrey P. Hildebrant, Esq.
Air Force Deputy Chief Trial Attomey
Lt Col Mark E. Allen, USAF
Jason R. Smith, Esq.
Trial Attomeys

OPINlON BY ADMINISTRATIVE JUDGE D’ALESSANDRIS ON
APPELLANT’S MOTION FOR RECONSIDERAT]ON

Appellant _ (-) has timely filed a motion
for reconsideration of our 21 November 2016 decision granting the govemment’s
motion for summary judgment and denying this appeal.

-, ASBCA No. 60315, 1(»1 BCA 11 36,569. Familiariiy with our decision is
presumed

In deciding a motion for reconsideration, we examine whether the motion is
based upon newly discovered evidence, mistakes in our findings of fact, or errors of
law. Zulco International, lnc., ASBCA No. 55441, 08-1 BCA 1| 33,799 at 167,319. A
motion for reconsideration does not provide the moving party the opportunity to
reargue its position or to advance arguments that properly should have been presented
in an earlier proceeding See Dixon v. Shz`nseki, 741 F.3d 1367, 1378 (Fed. Cir. 2014).
We do not grant motions for reconsideration absent a compelling reason. J.F. Taylor,
Inc., ASBCA Nos. 56105, 56322, 12-2 BCA 11 35,125 at 172,453.

- argues in its motion for reconsideration that the government breached the
contract by violating PAR 52.233-3, PROTEST AFTER AWARD (AUG 1996) for failing to
cancel the stop-work order or terminating the contract for convenience after the
post-award protest period (app. mot. at l, 8). In our decision, we addressed this same
argument and stated that “the suspension of work and termination for convenience
clauses provide no relief when no work was ordered under an [indefinite-delivery,
indefinite-quantity] contract and the contractor has been paid the minimum contract
value.” _, 16-1 BCA 11 36,569 ar 178,109.

-, in its reply, acknowledges that part of our decision cited above, but
argues that the government should still pay costs which it incurred after the suspension
of work was allegedly lifted (app. reply br. at 7). However, all of the costs incurred
were considered in our decision and found to be generated by tasks which was
already expected to do under the terms of the contract.
16-1 BCA il 36,569 at 178,110-11.

 
  
 

3

We conclude - has not shown any compelling reason to modify our original
decision, as - merely reargues its original position relying on the same facts.

CONCLUSION
For the reasons stated above, -’s motion for reconsideration is denied.

Dated: 15 March 2017

 

DAVID D’ALESSANDRIS
Administrative Judge
Armed Services Board

  

 

 

of Contract Appeals
Iconcur% I concur
MARK N. STEMPLER / RICHARD SHACKLEFORD
Administrative Judge Administrative Judge
Acting Chairman Vice Chairman
Armed Services Board Armed Services Board
of Contract Appeals of Contract Appeals

I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed services Board of Contract Appeals in ASBCA Ne. 60315, Appeai ef-

_, rendered in conformance with the Board’s Charter.

Dated:

 

JEFFREY D. GARDIN
Recorder, Armed Services
Board of Contract Appeals